     Case 3:20-cv-00989-GPC-RBB Document 87 Filed 06/10/20 PageID.36 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13 DONNA PARKS, et al.                           )   Case No. 3:20-cv-00989-GPC-RBB
                                                 )
14                       Plaintiff,              )   ORDER GRANTNING
                                                 )   APPLICATION FOR SUBSTITUTION
15         v.                                    )   OF ATTORNEY [DOCKET NO. 84]
                                                 )
16 ETHICON, INC., et al.,                        )
                                                 )
17                       Defendant.              )
18
19         The Court hereby orders that the application of Tucker Ellis LLP to substitute in as
20 counsel for Defendants Ethicon, Inc., and Johnson & Johnson in place of attorneys from
21 Butler Snow, and Thomas Combs & Spann, IS HEREBY GRANTED.
22         The following attorneys from Tucker Ellis LLP shall be counsel of record for
23 Defendants Ethicon, Inc., and Johnson & Johnson:
24              • Mollie F. Benedict, State Bar No. 187084;
25              • Joshua J. Wes, State Bar No. 238541; and
26              • Nicholas V. Janizeh, State Bar No. 307816.
27
28

                  [PROPOSED] ORDER GRANTING APPLICATION FOR SUBSTITUTION OF ATTORNEY
     Case 3:20-cv-00989-GPC-RBB Document 87 Filed 06/10/20 PageID.37 Page 2 of 2


 1 And the following attorneys will be withdrawn as counsel:
 2           • Anita Modak-Truran of Butler Snow
 3           • Christy D. Jones of Butler Snow
 4           • Kari L. Sutherland of Butler Snow
 5           • Taylor B. Mayes of Butler Snow
 6           • William M. Gage of Butler Snow
 7           • David B. Thomas of Thomas Combs & Spann
 8           • Susan M. Robinson of Thomas Combs & Spann
 9
10         IT IS SO ORDERED.
11
12 Dated: June 10, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
               [PROPOSED] ORDER GRANTING APPLICATION FOR SUBSTITUTION OF ATTORNEY
